                                   UNITED STATES DISTRICT
                                 COURT NORTHERN DISTRICT OF
                                    OHIO EASTERN DIVISION

UNITED STATES OF AMERICA,                             )
                                                      )     CASE NO. 1:08CR239
                 Plaintiff,                           )
                                                      )     JUDGE DAN AARON POLSTER
                     vs                               )
                                                      )
     ADAM G. BALMERT                                  )     MINUTES AND ORDER RE:
                                                      )     SUPERVISED RELEASE
                Defendant.                            )     VIOLATION HEARING
                                                      )


         This matter was heard on November 5, 2019, upon the request of the Probation Office for a

finding that the Defendant Adam Balmert (“Balmert”) violated the conditions of supervised release.

A petition was presented for action of the Court for cause as referenced in the October 17, 2019,

violation report. (Doc #: 51) On October 21, 2019, Magistrate Judge Baughman held an initial

appearance following the arrest of the defendant. Balmert knowingly and voluntarily waived a

preliminary hearing and admitted to violations 1 and 4 set out in the violation report. The

Government dismissed violations 2 and 3. Magistrate Judge Baughman submitted a Report and

Recommendation recommending that the Court adopt this finding. (Doc #: 56) No objections were

filed.

         The defendant was present and represented by Assistant Federal Public Defender Timothy

Ivey. Assistant U.S. Attorney Michael Sullivan was present on behalf of the Government. U.S.

Probation Officer Kenneth Urda was present on behalf of U.S. Pretrial Services and Probation.

         Upon consideration, and for the reasons stated on the record, the Court ADOPTS the

                                                  1
Magistrate Judge’s Report and Recommendation, finds that Balmert violated the terms and

conditions of supervised release as to violations 1 and 4, and dismisses violations 2 and 3. The

Court continued the defendant’s term of supervised release as previously ordered. As an added

condition, the defendant is ordered to serve a period of four (4) months in the home detention

component of the location monitoring program and to abide by all requirements of the program as

directed by the probation officer. The Court will allow work release privileges should the defendant

obtains employment. The Court directed the defendant to attend and actively participate in

counseling. Failure to comply with the Court’s order may result in a term of custody.

       IT IS SO ORDERED.


                                                              s/Dan Aaron Polster       11/5/2019
                                                              Dan Aaron Polster
                                                              United States District Judge




                                                  2
